78243: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-16341: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78243


Short Caption:LEWIS VS. DIST. CT. (UNITED AUTO. INS. CO.) C/W 78085Court:Supreme Court


Consolidated:78085*, 78243Related Case(s):78085, 79487, 80965, 81510, 81710, 83392, 83881


Lower Court Case(s):Clark Co. - Eighth Judicial District - A549111Clark Co. - Eighth Judicial District - A772220Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/24/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerGary LewisThomas Christensen
							(Christensen Law Offices, LLC)
						


Real Party in InterestCheyenne NalderDavid A. Stephens
							(Stephens Law Offices)
						


Real Party in InterestUnited Automobile Insurance CompanyMatthew J. Douglas
							(Winner Booze & Zarcone)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


RespondentEric Johnson


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


03/05/2019Filing FeeFiling fee paid. E-Payment $250.00 from Thomas Christensen. (SC)


03/05/2019Petition/WritFiled Petition for Writ of Mandamus. (SC)Y19-09742




03/05/2019AppendixFiled Appendix to Petition for Writ Volume I. (SC)19-09884




03/05/2019AppendixFiled Appendix to Petition for Writ Volume II. (SC)19-09885




03/19/2019Order/ProceduralFiled Order Directing Answer.  Real parties on behalf of respondents, shall have 28 days from the date of this order to file and serve an answer against issuance of the requested writ.   Thereafter, petitioner shall have 14 days from service of the answer to file and serve any reply.  fn1[If Cheyenne Nalder will not be filing an answer to this petition, she should inform this court in writing within the time allowed to file an answer.]  (SC)19-12124




04/16/2019Petition/WritFiled Real Party in Interest Cheyenne Nalder's Response to Petition for Writ of Mandams. (SC)19-16556




04/16/2019Notice/IncomingFiled Notice of Appearance (Daniel F. Polsenberg, Joel D. Henriod and Abraham G. Smith as counsel for Real Party in Interest United Automobile Insurance Company). (SC)19-16742




04/16/2019MotionFiled Real Party in Interest United Automobile Insurance Company's Motion for Extension to File Answer. (SC)19-16743




05/09/2019Order/ProceduralFiled Order Granting Motion.  United Automobile Insurance Company's Answer due:  June 17, 2019.  Petitioner shall have 14 days from service of UAIC's answer to file and serve any reply.  (SC)19-20398




06/17/2019MotionFiled Real Party in Interest United Automobile Insurance Company's Motion for Extension to File Answer. (SC)19-26196




06/25/2019MotionFiled Petitioner's Objection to UAIC's Second Request for Extension to File Answer. (SC)19-27335




07/02/2019MotionFiled Real Party in Interest United Automobile Insurance Company's Reply Brief on Motion for Extension to File Answer. (SC).19-28432




07/03/2019Order/ProceduralFiled Order Regarding Motion. Real Party in Interest United Automobile Insurance Company's Answer to the Writ Petition due: July 10, 2019. Petitioner shall have 14 days from service of UAIC's answer to file and serve any reply. (SC).19-28543




07/10/2019AppendixFiled Real Party in Interest United Automobile Insurance Company's Appendix Volume 1. (SC)19-29360




07/10/2019AppendixFiled Real Party in Interest United Automobile Insurance Company's Appendix Volume 2. (SC)19-29361




07/10/2019AppendixFiled Real Party in Interest United Automobile Insurance Company's Appendix Volume 3. (SC)19-29362




07/10/2019AppendixFiled Real Party in Interest United Automobile Insurance Company's Appendix Volume 4. (SC)19-29363




07/10/2019AppendixFiled Real Party in Interest United Automobile Insurance Company's Appendix Volume 5. (SC)19-29364




07/10/2019AppendixFiled  Real Party in Interest United Automobile Insurance Company's Appendix Volume 6. (SC)19-29365




07/10/2019AppendixFiled Real Party in Interest United Automobile Insurance Company's Appendix Volume 7. (SC)19-29366




07/10/2019AppendixFiled Real Party in Interest United Automobile Insurance Company's  Appendix Volume 8. (SC)19-29369




07/10/2019AppendixFiled Real Party in Interest United Automobile Insurance Company's Appendix Volume 9. (SC)19-29371




07/10/2019AppendixFiled Real Party in Interest United Automobile Insurance Company's Appendix Volume 10. (SC)19-29373




07/10/2019AppendixFiled Real Party in Interest United Automobile Insurance Company's Appendix Volume 11. (SC)19-29374




07/10/2019AppendixFiled Real Party in Interest United Automobile Insurance Company's Appendix Volume 12. (SC)19-29375




07/10/2019Petition/WritFiled Real Party in Interest United Automobile Insurance Company's Answer. (SC)19-29400




07/25/2019MotionFiled Stipulation for Extension to File Reply Brief. (SC)19-31529




07/30/2019Order/ProceduralFiled Order Approving Stipulation.  Petitioner's Reply due:  August 26, 2019.  (SC)19-32120




08/26/2019Petition/WritFiled Petitioner's Reply to Response to Petition for Writ of Mandamus Pursuant to NRS 34.160. (SC)19-35719




01/24/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Nos. 78085/78243. (SC).20-03512




04/30/2020Opinion/DispositionalFiled Authored Opinion. "Petitions granted in part and denied in part." Before: Stiglich/Gibbons/Silver. 136 Nev. Adv. Opn. No. 24. SNP20-MG/LS/AS Nos. 78085/78243. (SC)20-16341




04/30/2020WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to attorney David A. Stephens and Thomas Christensen for service upon Judge David M. Jones and Judge Eric Johnson.  Nos. 78243/78085. (SC)20-16478




05/18/2020MotionFiled Petitioner's Motion for Attorney Fees and Costs and for Reconsideration.  Nos. 78085/78243.  (SC)20-18932




05/19/2020WritFiled Returned Writ. Original Writ returned. Served on Judge David Jones on 5/11/2020.  Nos.78085/78243.  (SC)20-19106




05/26/2020MotionFiled Real Party in Interest's Opposition to Petitoners' "Motion for Attorney Fees and Costs and for Reconsideration."  Nos. 78085/78243. (SC)20-19903




07/01/2020Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). Nos. 78085/78243. (SC).20-24335




07/14/2020Post-Judgment PetitionFiled Petitioner Gary Lewis's Petition for En Banc Reconsideration. Nos. 78085/78243. (SC).20-25923




09/11/2020Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."    fn1[The Honorable Kristina Pickering, Chief Justice, voluntarily recused herself from participation in the decision of this matter.]  EN BANC Cadish, J., dissenting.  Nos. 78085/78243.  (SC)20-33463




10/06/2020RemittiturIssued Notice in Lieu of Remittitur. Nos. 78085/78243 (SC)20-36612




10/06/2020Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. Nos. 78085/78243 (SC)



Combined Case View